Ducker, Judge:
Sam D. Calhoun claims damages to his 1965 Chevrolet by reason of the State Road Commission dropping gravel and cinders on his car when the Road Commission was cleaning drain pipes on a bridge.
The claim which had been filed with the Attorney General was heard by this Court on the stipulation by the parties that the facts as alleged in the petition were true and that the amount of the damages was correct and reasonable.
We are of the opinion, therefore, to allow the claim, and we hereby make an award to the said Sam D. Calhoun in the sum of $30.90.
Award of $30.90.